OPINION
ONION, Presiding Judge.
These appeals are taken from four (4) convictions for robbery by assault and one (1) conviction for felony theft. In each case, the appellant waived trial by jury and entered a plea of guilty. In each robbery case, the punishment was assessed at 15 years and 1 day. In the theft case, the punishment was assessed at 10 years. All imposed sentences were made to run concurrently.
Appellant’s court-appointed counsel on appeal has filed a brief in which he concludes that the appeals are without merit and frivolous but, aware of his duties under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and the procedure recommended in Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969), he has attempted to raise arguable grounds of error relating to the plea bargaining involved. A copy of his brief has been served upon the appellant with the suggestion that a pro se brief or letter be filed if desired. No such pro se brief has been filed.
We have carefully examined the record in each case and conclude that the appeals are without merit.
The judgments are affirmed.